This is an action to recover land, and three of the links in the plaintiff's chain of title are, first, a judgment rendered in the Superior Court of Swain County at July Term, 1902, in the action of Lee Fuller v.Henry T. Jenkins; second, a deed from Lee Fuller and wife, Josephine Fuller, to H. T. Jenkins, dated 28 January, 1896, registered in Book 17, page 364; and, third, a deed from Lee Fuller and wife, S. J. Fuller, to Margaret Evans, dated 15 January, 1903, and registered in Book 41, page 72; and as the plaintiff claims that S. H. Fuller, named in said judgment, is the same person as Josephine Fuller, one of the grantors in the first deed, and is the same person as S. J. *Page 767 
Fuller, one of the grantors in the second deed, and this is denied by the defendant, and as the determination of this fact may be important and material in deciding the controversy between the plaintiff and the defendant, it is ordered that the action be remanded to the Superior Court of Swain County in order that this fact may be determined.
The Superior Court will certify its findings thereon to this Court.
Remanded.
(682)